Citation Nr: 9903556	
Decision Date: 02/08/99    Archive Date: 02/17/99

DOCKET NO.  96-30 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Associate Counsel


INTRODUCTION

The veteran had active service February 1955 to June 1956.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) determined that the veteran had not 
submitted new and material evidence to reopen his claim of 
entitlement to service connection for a lumbar spine 
disorder.


FINDINGS OF FACT

1.  In a March 1984 rating decision which the veteran did not 
appeal, the RO denied entitlement to service connection for a 
lumbar spine disorder.

2.  Since the March 1984 rating decision which denied 
entitlement to service connection for a lumbar spine 
disorder, no new evidence has been received which bears 
directly and substantially on the question of whether the 
veteran's current disability from a lumbar spine disorder is 
related to a disease or injury he incurred during his active 
military service.


CONCLUSIONS OF LAW

1.  The March 1984 rating decision which denied entitlement 
to service connection for a lumbar spine disorder is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1998).

2.  No new and material evidence has been received to reopen 
the claim of entitlement to service connection for a lumbar 
spine disorder.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).

The RO disallowed the veteran's claim of entitlement to 
service connection for a back disorder in a March 1984 rating 
decision.  The veteran did not appeal that decision and it 
became final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 20.302, 20.1103 (1998).  The claim can be reopened only 
with the submission of new and material evidence.  
38 U.S.C.A. § 5108 (West 1991).

As defined by regulation, new and material evidence means 
evidence not previously submitted to the agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).

In considering whether a claim may be reopened, a two-step 
analysis must be performed.  First, the Board must determine 
whether the evidence submitted in support of reopening the 
claim since the last final disallowance of the claim is new 
and material.  If the Board determines that the veteran has 
produced new and material evidence, the claim is deemed to be 
reopened and the case must then be evaluated on the basis of 
all the evidence.  Manio v. Derwinski, 1 Vet. App. 140 
(1991).  See also Glynn v. Brown, 6 Vet. App. 523 (1994).  
For the limited purpose of determining whether to reopen a 
claim, the Board must generally accept new evidence as 
credible and entitled to full weight.  Justus v. Principi, 
3 Vet. App. 510 (1992).  The new and material evidence must 
be presented or secured since the time that the claim was 
finally disallowed on any basis, rather than since the time 
that the claim was last disallowed on the merits.  See Evans 
v. Brown, 9 Vet. App. 273 (1996) (a decision by an RO 
refusing, because of a lack of new and material evidence, to 
reopen a previously and finally disallowed claim, after 
having considered newly presented evidence, is a 
"disallowance" of a claim).  If new and material evidence 
has not been submitted, the Board does not need to address 
the merits of the claims.  Sanchez v. Derwinski, 2 Vet. App. 
330 (1992).

When the RO denied service connection for a lumbar spine 
disorder in March 1984, the evidence in the record consisted 
of service medical records, private treatment records, and 
reports of VA medical examinations.

Service medical records show that the veteran fell down some 
stairs in February 1955.  In March 1955, he sought medical 
treatment for back pain.  A physical examination revealed 
rigidity and spasm in the lumbodorsal group of posterior 
muscles.  X-rays showed an apparent narrowing of the eighth 
intervertebral space with irregularity of the lower border of 
the eighth vertebra suggesting a compression of the vertebral 
body.  The veteran was admitted to a navy hospital for 
diagnosis and treatment.  On examination, he had slight 
tenderness in the erector spinae muscles in the region 
between the second lumbar vertebra (L2) and the fifth lumbar 
vertebrae (L5).  He had full range of motion in his back.  A 
neurological examination was within normal limits.  The 
veteran was treated with bed rest.  The pain soon subsided.   
The final diagnosis was back contusion.  In mid March, the 
veteran had a recurrence of back pain after moving some 
lockers.  He was referred for an orthopedic consultation in 
August 1955.  He reported having low back pain for six months 
following an accident in March.  An examiner reported that 
the veteran had slight muscle spasm in his lower back but 
good motion.  The orthopedist reported that the veteran had 
full range of motion in his lumbar spine.  He had an area of 
tenderness about the right paraspinous muscles about the size 
of a 25 cent piece with localized spasm in the area.  The 
orthopedist recorded an impression of myofascitis.  
Subsequently dated service medical records contain no 
indication that the veteran had further complaints, 
diagnoses, or treatment of a low back disorder.

During a VA examination in February 1957, the veteran 
reported that the only time his back bothered him was when he 
strained himself.  He also complained of aching and stiffness 
in his lower back during damp, rainy weather.  Between such 
times, he was able to do anything with his back without 
complaint.  He reported that his left leg sometimes became 
numb from sitting.  He also had occasional aching in his 
thigh down to his knee.  On examination, his lumbar curve was 
considerably exaggerated while he was standing.  There was no 
discernable scoliosis.  The pelvis appeared balanced but the 
right gluteal crease was about one half inch lower than the 
left.  The muscles of the back were soft and pliable, without 
spasm or tenderness.  The veteran complained of low back pain 
with straight leg raising on the left at 110 degrees.  His 
legs and calves were of equal circumference.  Reflexes were 
equal.  There were no sensory changes.  X-rays showed 
structure change in the anterior inferior margin of the 
eighth dorsal vertebra (D8).  The radiologist indicated that 
while such finding was suggestive of fracture, it was more 
likely an epiphysitis.  The examiner who examined the veteran 
reported a diagnosis of epiphysitis of D8.

In an unsigned and undated letter on stationery from the 
office of some private physicians it was reported that the 
veteran had been treated during the period from 1980 to July 
1983.  It was noted that the veteran had been treated for an 
industrial accident which occurred in August 1980.  His 
diagnoses, included lumbar myositis, lumbosacral strain, and 
sacroiliac joint strain.  A private hospital report shows 
that the veteran was hospitalized in February 1983.  The 
discharge diagnosis was sciatica.  The report indicated that 
no definite cause could be ascribed to his complaints.  In 
April 1984, the veteran underwent surgery for intractable 
lumbar radiculitis.  A spinal cord stimulator was implanted.  
The hospital summary does not indicate the onset or cause of 
the veteran's symptoms.

During a VA examination in January 1984, the veteran gave a 
history of falling down a ladder while aboard a ship in 1956.  
He reported that after being hospitalized he got along fairly 
well until he reinjured his back in 1975 after being involved 
in a "scuffle" while working for sheriff's department.  He 
reinjured his back in 1980 with a twisting movement.  
Thereafter, he continued to have pain in his spinal column 
and radiating pain down his left leg.  He continued to wear 
an implant stimulator.  On examination, he had a post-
operative scar approximately seven centimeters long in the 
area of the L2 and L3.  The stimulator was palpable under the 
skin.  The spine was straight.  There was flattening of the 
lumbar curve with marked spasm of the paralumbar muscles.  
Reflexes were brisk.  There were no sensory changes.  The 
veteran was observed to walk dragging his left leg and not 
putting his entire weight on that leg.  X-rays of the 
thoracic and lumbar spine showed minimal osteoarthritis. The 
examiner's diagnoses included: epiphysitis of D8, residual of 
back injury in service; history of repeated trauma to low 
back; and implantation of spinal cord stimulating electrodes 
for lumbar radiculitis.  

In the RO's March 1984 rating decision, the rating board 
reasoned that the veteran's low back disorder was due to post 
service injuries and was not related to his service connected 
disability from epiphysitis of D8.

The evidence received since the March 1984 disallowance of 
the veteran's claim consists of records of private medical 
treatment and reports of private hospitalizations.  Records 
of private medical treatment show that the veteran had 
frequent treatment in 1992 for complaints of low back ache 
and sciatica.  He underwent a CT scan in July 1992.  The 
procedure showed moderate degenerative changes primarily 
manifested as osteophytic spurring anteriorly as well as 
moderate facet hypertrophy.  There was diffuse symmetric 
bulging of the anulus at multiple levels including L4-5 and 
L5-S1.

In a statement dated in January 1993, a private physician 
reported that the veteran was disabled from chronic low 
backache and disc disease since incurring a back injury in 
1980.

More recently, the veteran has been hospitalized for 
treatment of several disorders not related to his low back 
disorder.  Some of the summaries of such hospitalizations and 
related treatment records contain diagnoses of chronic low 
backache syndrome and chronic low back pain.  However, such 
records do not relate the veteran's low back disorder to any 
disease or injury he incurred during his active military 
service.

With a statement dated in December 1994, the veteran 
submitted duplicate copies of service medical records which 
had previously been considered by the RO in its March 1984 
disallowance of the claim.  He asserted that his current 
disability from a low back disorder was related to an injury 
to his lumbar spine which he incurred during his active 
service.

The Board has reviewed the entire record and finds that some 
of the evidence received since the RO's March 1984 
disallowance of the claim for service connection for a low 
back disorder is new in the sense that it was not previously 
considered by agency decisionmakers.  However, the new 
evidence does not bear directly and substantially on the 
question of whether the veteran's current disability from a 
low back disorder is related to any disease or he incurred 
during his active military service.  Therefore, such evidence 
is not material.  The Board concludes that the claim is not 
reopened.

VA has a duty under 38 U.S.C.A. § 5103(a) to advise a 
claimant of the new and material evidence needed to complete 
his claim.  Graves v. Brown, 8 Vet.App. 522, 525 (1995).  
This obligation depends on the particular facts of the case 
and the extent to which VA has advised the claimant of the 
evidence necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet.App. 69, 77-80 (1995).  Here, the 
RO fulfilled its obligation under section 5103(a) in its 
rating decision and statement of the case, which informed the 
veteran of the reasons his claim had been denied.  Also, by 
this decision, the Board informs the appellant of the type of 
new and material evidence needed to reopen his claim.  I also 
note that, unlike Graves, the appellant in this case has not 
put VA on notice of the existence of specific evidence that 
may be both new and material, and sufficient to reopen his 
claim for service connection.



ORDER

The claim for service connection for a low back disorder is 
not reopened.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

